DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 23, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al (US 20190267827).
Re Claim 22; He discloses a method of providing a controllable AC output of an AC-AC converter, the method comprising: 
switching pairs of a respective first (S1) and second switches (S2) such that a current is alternately directed through an upper end of one of a half bridge converter to a lower end of another half bridge converter or vice versa; 
controlling the duty cycle of the or selected bridge switches to control at least one of: a. the current and/or voltage across the primary energy source; or b. the DC-bias across each of the first and second half-bridge converters.(Par 0047)

Re Claim 23; He discloses wherein: the switches (S7-S10) receive electrical current sourced by grid AC power (Vac), corresponding to the primary energy source; and there is no grid tied converter used to execute the method. (Fig. 9, the VAC is directly connected to the switch)

Re Claim 30; He discloses wherein: a grid-tied converter and a primary IPT converter are replaced with two half-bridge legs, the two-half bridge legs, a first of the two half-bridge legs corresponding to a first of the first and second switches of the switching pairs of respective first and second switches, and a second of the two half-bridge legs corresponding to a second of the first and second switches of the switching pairs of respective first and second switches. (Fig. 9)

Claim(s) 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madawala et al. (US 2013/0207482).

Re Claim 33; Madawala discloses an apparatus, comprising: a means for wirelessly transferring power; and a means for wirelessly receiving power in wireless communication with the means for wirelessly transferring power.(Fig. 1)

Re Claim 34; Madawala discloses wherein: the means for wirelessly transferring power is an AC-AC converter; and the means for wirelessly transferring power is powered by grid AC power. (Fig. 1 and abstract)

Re Claim 35; Madawala discloses wherein: the means for wirelessly transferring power is an AC-AC converter including a primary compensation network connected in parallel with a grid filter and voltage; the apparatus includes only one primary and secondary magnetic coupler. (Fig. 1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 7-9, 12-21, 24-29, 31, 32 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 20190267827) in view of Jang et al. (US 2015/0229225)

Re Claim 1; He discloses An AC-AC converter (Fig. 9) comprising 
a bridge circuit (S1-S6) including at least two half-bridge converters respectively (S1 and 2, and S3 and S4 respectively) including a first switch (S1) at an upper end and a second switch (S2) at a lower end, 
a capacitor (Cp) connected to respective half-bridge converters, the half bridge converters being connected to each other between the respective first switches and second switches thereof, the respective upper ends of the half bridge converters being connectable to a primary energy source (Vac), wherein the AC-AC converter is operable to provide a controllable AC output. (S7-S10 provides a controllable AC output)

However Jang discloses a respective capacitor coupled to the respective half-bridge. (Fig. 11)
Therefore it would have been obvious to include a respective capacitor with the respective half-bridge motivated by the desire to effectively control the flow of power by adequately charging and discharging the capacitors when needed. 

Re Claim 2; He discloses wherein the first (S1) and the second (S2) switches are configured to charge and discharge the capacitors (CP) and regulate the current supplied to the AC output. (Fig. 9)

Re Claim 3; He discloses wherein the first (S1) and the second switches (S2) are configured to provide a natural freewheeling path. (Fig. 9)

Re Claim 7; He discloses wherein a current through inductive element is controlled to control a voltage of respective capacitors. (Fig. 9).

Re Claim 9; He discloses wherein at least one of the half-bridge converters (S1, S3) includes a respective compensation network (Three port multi element) connected between respective second switches (S3-S4) of the half bridge converters and the output. (Fig. 9)

Re Claim 12; He discloses wherein the primary energy source also comprises a transformer/pick-up coil together with leakage or separate inductive element for isolated connections. (Fig. 9)

Re Claim 13; He discloses wherein the first and the second switches are configured to alternatively charge and discharge the capacitors and regulate the current supplied to a load (First energy storage unit). (Fig. 9)

Re Claim 14; He discloses wherein the primary energy source (Fig. 9)

Re Claim 15; He discloses wherein the switches are operable to dispose the converter in a first operational state and a second operational state. (Fig. 9)

Re Claim 16; He discloses wherein the duration, or relative duration, of the states is controlled to control the AC output. (Fig. 9)

Re Claim 17; Jang discloses wherein, in the first state, one capacitor is charged while the other is discharged. (Fig. 11 and 12)

Re Claim 18; He discloses wherein at least one of the half bridges delivers power to the output during the states. (Fig. 9)

Re Claim 19; He discloses An AC-AC converter comprising a bridge circuit including at least two half-bridge converters (S1-S2 and S3-S4) respectively including a first switch (S1) at an upper end and a second switch (S2) at a lower end, a capacitor (Cp) connected accross respective half-bridge converters, the half bridge converters being connected to each other between the respective first switches and second switches thereof, the respective upper ends of the half bridge converters being connectable to a primary energy source (Vac), and 
an output inductive element (T1, T2) in series with the second switch of respective half-bridge converters, wherein the output inductive elements are transformer coupled to provide a controllable AC output. (Fig. 9)
He does not disclose a respective capacitor. 
However Jang discloses a respective capacitor coupled to the respective half-bridge. (Fig. 11)
Therefore it would have been obvious to include a respective capacitor with the respective half-bridge motivated by the desire to effectively control the flow of power by adequately charging and discharging the capacitors when needed. 

Re Claim 20; He discloses wherein the primary energy source comprises an input inductive element. 

Re Claim 21; He discloses wherein the primary energy source comprises the input inductive element (La, Lb) and AC source (Vac). 


Re Claim 24; He discloses an AC power and capacitor being charged.
He does not disclose wherein: the primary energy source is 120V AC power; and the capacitors are respectively charged to over six times the voltage of the primary energy source.
However It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the primary energy source is 120V AC power; and the capacitors are respectively charged to over six times the voltage of the primary energy source, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re Claim 25; He discloses wherein: the primary energy source is power grid AC current; and at least two of the at least two half-bridge converts are directly exposed to the power grid AC current. (Fig. 9)

Re Claim 26; He discloses wherein the primary energy source comprises a grid (Vac) connection with an inductor (La, Lb) (Fig. 9.)

Re Claim 27; He discloses wherein at least one of the half- bridge converters includes a compensation network connected between the primary energy source and a half-bridge converter of the at least two half-bridge converts. (Fig. 9)

Re Claim 28; He discloses wherein the AC-AC converter is operable to provide a controllable AC output. (Fig. 9)

Re Claim 29; He discloses wherein the primary energy source is configured to buck and/or boost a current from the primary energy source, wherein the primary energy source includes grid AC power. (par 0039)

Re Claim 31; He discloses wherein: the at least two half bridge converters are controlled so that respective capacitors are connected in series with the primary energy source during at least some respective switching scenarios of the at least two half bridge converters. (Fig. 9)

Re Claim 32; He discloses wherein: the primary energy source is an alternating current energy source; and respective roles of the respective capacitors are reversed with reversing voltage of the primary energy source. (Fig. 9)

Re Claim 37; He discloses further comprising: a compensation network, wherein the compensation network is connected on either side of primly energy source, and the primary energy source comprises a power grid connection with an inductor.

Re Claim 38; He discloses wherein: the AC-AC converter includes only one magnetic coupler configured to couple with a secondary magnetic coupler.(Fig. 9, the transformers)

Re Claim 39; He discloses wherein: the primary energy source is grid AC power; the AC-AC converter is controlled so that the at least two half-bridge converters are fed alternating current from the primary energy source; and the AC-AC converter is controlled so operation of 
 
Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Madawala

Re Claim 36; Madawala discloses a wireless power transfer apparatus as shown above including a single primary and secondary magnetic couplers. 
Madawala does not disclose wherein: the apparatus includes only two primary and secondary magnetic couplers.
However having two primary and secondary magnetic couplers was known based on the added benefit of increasing the amount of power that is transferred between the transmitter and the receiver and it would have been obvious to one of the ordinary skill in the art at the filing of the invention have couple two primary and secondary magnetic couplers to the circuit of Madawala in order to provide power to multiple receivers at the same time. 

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. Applicant argues only S1 and S2 are identified with respect to the action of switching pairs of first and second switches such that a current is alternately directed through an upper end of a half bridge converter to lower end of another half bridge converter. This is not sufficiently established anticipation. At most, all the USPTO has established is that the prior art might be capable of executing the method. 


With respect to the 103 rejection applicant argues that He does not disclose the half bridge converter being connected to each other between the respective first switches and second switches thereof
However the examiner respectfully disagree. The half bridge converter being connected to each other between the respective first switches and second switches through the transformer T1. The claim does not recites directly connecting the half bridge converter being connected to each other between the respective first switches and second switches thereof. Also it should be noticed that with a circuit every components are connected to each other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
08/13/2021
Primary Examiner, Art Unit 2836